Citation Nr: 0016030	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to December 
1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in October 1997 that found that no new and 
material evidence had been submitted to reopen the veteran's 
claim.


REMAND

A rating decision dated in June 1974 denied the veteran's 
claim for service connection for a back disorder.  In a 
letter received in August 1997, the veteran requested that 
his claim be re-opened, and later submitted medical evidence 
in support of that claim.  The Board notes that a rating 
decision dated in October 1997, and a Statement of the Case 
dated in January 1999, stated that there was no reasonable 
possibility that evidence submitted with the current claim 
would change the prior denial of service connection for a 
back disorder.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit invalidated 
the holding of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) that had established a "bright line" definition of 
what constitutes "material evidence" in the context of an 
application to reopen a claim for service connection (that, 
to be material, the newly submitted evidence must present a 
reasonable possibility of changing the outcome), in favor of 
the existing regulatory framework of 38 C.F.R. § 3.156.  The 
Federal Circuit noted that the threshold for determining 
whether evidence was new and material under that standard was 
rather low.  

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Moreover, in Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), subsequent to the Federal Circuit's Hodge opinion, the 
United States Court of Appeals for Veterans Claims set forth 
a three-step process to be used for reopening claims: first, 
VA must determine whether new and material evidence has been 
presented under § 3.156(a); second, if new and material 
evidence has been presented, immediately upon reopening VA 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA should evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

In light of the fact that the record indicates that the RO 
considered at least part of the recently submitted evidence 
in this case under the Colvin standard that was invalidated 
by the Federal Circuit, it would be prejudicial to the 
veteran for the Board to proceed with final appellate 
consideration of his claim before the RO has reviewed the 
evidence that has been added to the record since June 1974 
under the current legal standard.  

In addition, the Board also notes that in a Form 21-526 
received in October 1997 the veteran cited the names of 
several physicians from whom he had received treatment for 
his back.  When a veteran has made an application to reopen a 
claim and VA is on notice of evidence which may prove to be 
new and material, and that evidence has not been submitted 
with the application, VA has a duty under 38 U.S.C.A. § 5103 
to inform the veteran of the evidence necessary to complete 
the application.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  




Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the veteran and 
inform him of the right to submit records 
from any non-VA treatment that he has 
received which he believes will be 
pertinent to his claim.  If the veteran 
has received any VA treatment, he should 
be requested to provide the date(s) and 
location(s) of any such treatment so that 
those records may be obtained.  Any 
additional evidence should be associated 
with the claims folder.  

2.  Thereafter, the RO should review the 
evidence that has been added to the 
record since the June 1974 rating 
decision which denied service connection 
for a back disorder, using the standard 
set forth by the Federal Circuit in Hodge 
and following the process set forth by 
the Court in Winters.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a Supplemental Statement 
of the Case that discusses the evidence 
in conjunction with the pertinent law and 
regulations, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




